Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 1 of 9

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
I Courthouse Way
Suite 9200
Boston, Massachusetts 02210

April 13, 2020

Mr. Thomas Frongillo, Esq.
224 Hinckley Road
Milton, MA 02186

Ms. Susan Winkler, Esq.
Winkler Law LLC

120 Holmes Street

Unit 313

Quincy, MA 02171

Re: United States v. Jorge Salcedo
Criminal No. 19-10081-IT

 

Dear Mr. Frongillo and Ms. Winkler:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Jorge Salcedo (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

1. Change of Plea

Defendant will plead guilty to Count One of the Superseding Indictment: racketeering
conspiracy, in violation of Title 18, United States Code, Section 1962(d). Defendant admits that
he committed the crime specified in that count and is in fact guilty of that offense. The U.S.
Attorney agrees to dismiss Counts Two, Five and Seventeen following the imposition of sentence
at the sentencing hearing.
Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 2 of 9

2. Penalties

Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for three years; a fine of $250,000; a mandatory special assessment of $100; restitution;
and forfeiture to the extent charged in the Indictment.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant's plea results in being automatically removed from
the United States.

3. Sentencing Guidelines

The U.S. Attorney agrees, based on the following calculation, that Defendant’s total
“offense level” under the Guidelines is 17:

a) Defendant's base offense level is 8, because the underlying racketeering
activity involved mail fraud and honest services mail fraud (USSG
§§ 2E1.1(a)(2) & 2B4.1(a));

b) Defendant’s offense level is increased by 10, because the value of the bribes,
and the gain to the Defendant, was more than $150,000 but not more than
$250,000 (USSG §§ 2B4.1(b)(1)(B) & 2B1.1(b)(1) (PF);

c) Defendant’s offense level is increased by 2, because Defendant abused a
position of trust in a manner that significantly facilitated the commission or
concealment of the offense (USSG § 3B1.3); and,

d) Defendant’s offense level is decreased by 3, because Defendant has accepted
responsibility for Defendant’s crime (USSG § 3E1.1).

Defendant agrees with the above-calculation, but reserves the right to argue that the
enhancement for abuse of position of trust under USSG § 3B1.3 does not apply.

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime(s) to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.
Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 3 of 9

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the

Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4. Sentence Recommendation

The U.S. Attorney agrees to recommend the following sentence to the Court:

a)

b)

d)

e)

incarceration at the low-end of the Guidelines sentencing range as calculated
by the U.S. Attorney in Paragraph 3;

a fine or other financial penalty within the Sentencing Guidelines range, unless
the Court finds that Defendant is not able, and is not likely to become able, to
pay a fine;

12 months of supervised release;

a mandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court by the date of sentencing;

restitution in an amount to be determined by the Court at sentencing; and

forfeiture in the amount ofa $200,000 money judgment as set forth in Paragraph
7.

5, Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a)

b)

He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

He will not challenge any prison sentence of 30 months or less or any court
orders relating to forfeiture, restitution, fines or supervised release. This
3
Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 4 of 9

provision is binding even if the Court’s Guidelines analysis is different than the
one in this Agreement.

The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 24 months or more.

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph {b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in

the first place.

 

 

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

6. Waiver of Hyde Amendment Claim

Defendant is aware that the Court can award attorneys’ fees and other litigation expenses
to defendants in certain criminal cases. In exchange for the concessions the U.S. Attorney is
making in this Agreement, Defendant waives any claim under the so-called “Hyde Amendment,”
18 U.S.C. §3006A, that is based in whole or in part on the U.S. Attorney’s agreement in Paragraph
1 to dismiss Counts 2, 5 and 17.

. Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

The assets to be forfeited are the following:

a. $200,000 in United States currency, to be entered in the form of an Order of
Forfeiture (Money Judgment).

Defendant admits that $200,000 is subject to forfeiture on the grounds that it is equal to the
amount of proceeds the defendant derived from the offense.

4
Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 5 of 9

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly) as a result of the crimes to
which the Defendant is pleading guilty, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty.

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

Without limiting the generality of the foregoing, Defendant hereby specifically waives and
releases Defendant’s claims to $5,179.52 in funds from the account ending in 8419 in the name of
Jorge Salcedo and another at City National Bank, seized by the Federal Bureau of Investigation.

Defendant further specifically waives and releases any claims he may have to $194,820.48,
which he caused to be wired to the United States Marshals Service on or about May 8, 2019 as a
voluntary payment to be applied towards the forfeiture money judgment amount contained in the
indictment, in the event of his conviction. This $194,820.48, together with the $5,179.52 in funds
seized from the account ending in 8419, shall be credited towards any forfeiture money judgment
order entered against the Defendant.

Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

8. Civil Liability
This Plea Agreement does not affect any civil liability, including any tax liability,

Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charge
specified in Paragraph 1 of this Agreement.
Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 6 of 9

9. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant's breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

10. Who is Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

11. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

* * *
Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 7 of 9

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Eric S. Rosen

Sincerely,

ANDREW E. LELLING
United Stgtes Attorney

  

By:

 

   

VEPHEN E. FRANK
Chief, Securities and Financial Fraud Unit
JORDI DE LLANO

Deputy Chief, Securities and Financial Fraud Unit

Cuc S. ean

 

ERIC S$. ROSEN
Assistant U.S. Attorney
ACKNOWLEDGMENT OF PLEA AGREEMENT

nts 1
T have read this letter and discussed it with my attorneys. The oe one ee see
agreement with the United States Attorney s Office for the District of eres ee G st cde
unwritten agreements between me and the United States Attorney sO Ne a eens
government official has made any unwritten promises or representations 10 mi

fy guilty plea. I have réceived ho prior offers to resolve this case:

{ understand the crime J ami pleading guilty to, and the maximum pepe a ee
i have discussed the Sentencing Guidelines with my lawyers and J understan
ranges that may apply.

J am satisfied with the legal representation my lawyers have given me and we have a
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses 1 mught have, the terms of this Agreement and whether I should go to trial.

J am entering into this Agreement freely and voluntarily and because J am in fact guilty of
the offense. I believe this Agreement is in my best interest.

 

jesse Salcedo
efendant

Dates) HY /19 [RO

We certify that Jorge Salcedo has read this Agreement and that we have discussed what it means.
We believe Jorge Salcedo understands the Agreement and is enteting into it ireely, voluntarily.
and knowingly. We also certify that the U.S. Attomey has not extended any other offers
regarding a change of plea in this case.

 

Thomas Frongillo, Esq.
Attormey for Defendant

 

Susan Winkler, Esq,
Attomey for Defendant

Date:

 

 

8

 
Case 1:19-cr-10081-IT Document 440-1 Filed 04/21/20 Page 9 of 9

ACKNOWLEDGMENT OF PLEA AGREEMENT

i have read this letter and discussed it with my attomeys. The letter accurately presents my
agreement with the United States Antiorney’s Office for the District of Massachusetts. There are no
unwritten agreements hetween me and the United States Atterney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea, [have reeeived ne prier offers to resolve this case.

i understand the crime | am pleading auilty to, and the maximum penalties for that crime.
i have discussed the Sentencing Guidelines with my lawyers and | understand the sentencing
ranges that mav apply.

I am satisfied with the iegal representation my lawvers have given me and we have had
enough lime to meet and discuss my case. We have discussed the charges against me, possible
defenses 1 might have. the terms of this Agreement and whether | should go to trial.

Lam entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. | believe this Agreement is in my best interest.

 

Jorge Saleedo
Defendant

Date:

 

We certify that Jorge Salcedo has read this Agreement and that we have discussed what it means.
We believe Jorge Salcedo understands the Agreement and is entering into it freely. voluntarily,
and knowingly. We also certily that the U.S, Attorney has not extended any other offers

regarding a change of plea im this case.
Bes A ¢ Z, Lo i

Thomas Frongillo, Esc. f
Attorney for Defendant ~~

Susan Winkler, Esc.
Attorney for Defendant

 

Date: ZY - 1G - BO) ee .

x
